716 N.W.2d 267 (2006)
475 Mich. 891
HIGHLAND-HOWELL DEVELOPMENT COMPANY, LLC, Petitioner-Appellant,
v.
TOWNSHIP OF MARION, Respondent-Appellee.
Docket No. 130698. COA No. 262437.
Supreme Court of Michigan.
June 30, 2006.
On order of the Court, the application for leave to appeal the January 31, 2006 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). The parties shall include among the issues to be addressed at oral argument: (1) the manner in which a property owner subject to special assessment for a planned improvement may seek relief when there is a subsequent change to the plan that materially affects the benefit to the owner's property, and (2) whether respondent's May 13, 2004 resolution ratifying certain plan changes is tantamount to a resolution approving plan changes under MCL 41.725(1)(b), and (3) if so, whether petitioner is entitled to seek relief under MCL 41.726(3). The parties may file supplemental briefs within 42 days of the date of this order, but they should avoid submitting a mere restatement of the arguments made in their application papers.
The Michigan Townships Association is invited to file a brief amicus curiae on the issues set forth above. Other persons or groups interested in the determination of those questions may move the Court for permission to file briefs amicus curiae.